                     Case 2:20-cv-01784-NJK Document 27 Filed 08/16/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


DEBRA L. HIRT,
                                                       JUDGMENT )RU$77251(<)((6IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:20-cv-01784-NJK
KILOLO KIJAKAZI, Acting
Commissioner of Social Security,

                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
Attorneys' fees are awarded in the amount of $2,465. These fees awarded under the EAJA must offset any
later attorneys' fees awarded under 42 U.S.C. § 406(b), if such an award is made.




         8/16/2021
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                               /s/ D. Reich-Smith
                                                             Deputy Clerk
